Broyles, C. J.
Under the decision in Marsh v. Fletcher Co., 17 Ga. App. 735 (88 S. E. 416), and the authorities there cited, and the facts of the instant case, the court erred in* not discharging the defendant upon his own recognizance.

Judgment affirmed.


Luke mid Bloodworth, JJ., concur.

In his testimony the defendant denied that the ring in question was or had ever been the property of the plaintiff. He testified: “ The last time I had that ring in my possession was July 15, 1915. Mrs. Ward and I were separated on July 10, and I sold the ring to J. B. Sharp. . . I got $175 for the ring. . . I had borrowed money to send to my wife, from Mr. Sharp, . . and I let him have the ring on the debt I owned him. . . I can not give bond in the sum of $1600 to answer to this court. I own no property except my trunk and a few clothes, and my trunk and clothes are in Habersham county, Ga. . . I live in Habersham county, Ga. . . This bail in trover proceeding is the ordy notice I have ever had that Mrs. Ward claimed this property as her own. . . I never did give it to her. . . I bought it for myself. . . She wore it when she wanted to. . .1 don’t know where the man is who has it; he was in Jacksonville, Florida, when I sold it to him. I haven’t had a chance to make any effort to make bond; I have been in jail all the time. . . I have only about $35 with me and in my direct control in Bainbridge. Before I came here in these proceedings I had a job in the delivery department of ---I look after his delivery business. He pays me a salary of $100 per month. . . After I left here in 1915 I worked for $60 per month.- I am not an experienced traveling salesman, 1 am an experienced peddler.” The witness testified also to the effect that the ring was not of the value alleged by the plaintiff. The plaintiff testified that the defendant gave the ring to her in 1907, and that she kept it about eight years and until at his request she let him take it to wear on a trip; that on his return she asked for it and he said he had “left it at Smith’s to have it .fixed;” that she never saw it again, and that was the last time she saw him until “the last week or two.” The plaintiff introduced letters which the defendant admitted he wrote, dated in July, 1915, saying, “ You needn’t be uneasy about the diamond,” “ the ring will be delivered to you in good shape,” “ I won’t dispose of your ring, I will let you keep it if I never get a dollar again; I think I will be able to bring it up there to you before many days.”
McMillan & Erwin, W. V. Ouster, for plaintiff.